Downes., J.
The appellant insists, in his argument on a motion for rehearing, that the complaint does set out a cause of action against some of the directors, founded on sec. 23, chap. 73, R. S. It is said, it alleges a refusal to make at the July or January following the organization of the company, the annual certificate required by section nineteen. We think it does not set *31out the refusal with the particularity required. It does uot ayer that the debt of the plaintiff was contracted after such omission or refusal, and before the making of the next annual statement thereafter. This was necessary; for if the annual statement was made at the January or July immediately preceding the contracting of the plaintiff’s debt, it is obvious the plaintiff has no cause of action under section 23.
Eor these and reasons given in the previous opinion, the motion must be overruled.
By the Court. — The motion is denied.